Citation Nr: 1517787	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-18 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Whether the appellant is a surviving child of a veteran for the purpose of establishing basic legal entitlement to Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1945 to June 1945.  The Veteran died in November 1993.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The initial threshold matter here is whether the appellant is a proper claimant for the benefit sought.  Thus, the issue has been characterized accordingly.


FINDINGS OF FACT

1.  The appellant was born in February 1949 and was 63 years old when she applied for VA death benefits in February 2012; she is the daughter of the deceased Veteran.

2.  The evidence of record does not show, nor is it alleged, that the appellant was permanently incapable of self-support by reason of physical or mental defect before she attained the age of 18.

3.  The appellant is not a 'surviving child' as defined by regulation for the purpose of establishing basic entitlement to VA death benefits.



CONCLUSION OF LAW

The appellant is not entitled to VA death benefits as a matter of law.  38 U.S.C.A. §§ 101(4), (14) (West 2014); 38 C.F.R. §§ 3.5, 3.57, 3.356 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Here, the claim of entitlement to VA death pension benefits for the surviving child of a veteran is being denied as a matter of law.  VA's Office of General Counsel has held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based upon the application of the law to undisputed facts.  Similarly, it has been held that the VCAA is not for application to matters in which the law, and not the evidence, is dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002). 

Analysis

The appellant seeks entitlement to all death benefits as a surviving child of a veteran.  

Where a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA shall pay death and indemnity compensation (DIC) to the veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310(a).  A surviving child is entitled to DIC where there is no surviving spouse.  38 U.S.C.A. § 1313(b). 

Benefits may be paid to a deceased Veteran's surviving spouse and/or child in the same manner as if death was service-connected when the death was not caused by the Veteran's own willful misconduct, and at the time of death the Veteran was in receipt of, or entitled to receive, compensation for service-connected disability that was continuously rated totally disabling by a schedular or unemployability rating for a period of 10 or more years immediately preceding death.  38 U.S.C.A. § 1318.

Accrued benefits are defined as periodic monetary benefits (due and unpaid) to which a deceased veteran was entitled during his lifetime under existing adjudications, or based upon other evidence constructively of record at the time of his death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000. 

For VA purposes a 'child' is defined as an unmarried person who is either: under the age of 18, or became permanently incapable of self- support before the age of 18, or between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution and who is a legitimate child, a legally adopted child or was an illegitimate child acknowledged by the father.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1); 3.356.  

The appellant's father, upon whose service the benefits at issue are sought, died in November 1993.  The appellant contends that she is entitled to VA death benefits based on her father's military service and her status as a surviving child.

In February 2012, the appellant filed a claim for VA death benefits.  On her application form, she indicated that she was born in February 1949.  Therefore, she was 63 years old when she applied for VA benefits, and she exceeded the maximum allowable age for recognition as a child of a veteran, regardless of her marital status or if she was pursuing a course of instruction.  

The only other way of establishing 'child of a veteran' status for entitlement to VA benefits purposes under governing law is by establishing status as a "helpless child."  That is, a person shown to be incapable of self-support prior to the age of 18.  

In this case, it is neither shown, nor alleged, that, prior to turning 18 years old, the appellant was permanently incapable of self-support.  Information from the Social Security Administration (SSA) shows the appellant has been disabled since December 1, 1995 (i.e. since the age of 46).  The private medical records received from the appellant do not show that she was permanently incapable of self-support prior to turning 18 years old.

Thus, due to her age when she filed her application for death benefits, and the lack of evidence showing she was permanently incapable of self-support prior to turning 18 years old, the Board must find that the appellant is not a surviving child for VA benefits-eligibility purposes, and eligibility for VA death benefits is precluded as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107(b).


ORDER

The appeal to establish basic eligibility for VA death benefits, as a surviving child of a veteran, is denied.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


